THE THIRTEENTH COURT OF APPEALS

                                         13-13-00685-CV


                                       In Re Kirson Barnes


                                      On Appeal from the
                         24th District Court of De Witt County, Texas
                                Trial Cause No. 13-10-22,816


                                          JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court be affirmed. The Court orders the

judgment of the trial court AFFIRMED. No costs are assessed as appellant filed an

affidavit of inability to pay costs.

       We further order this decision certified below for observance.

May 21, 2015